Opinion filed August 14, 2008 











 








 




Opinion filed August 14,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00089-CR
                                                    __________
 
                    EX PARTE YEDIDIYAH KOHANIMYAH HAWKINS
 

 
                                          On
Appeal from the 42nd District Court
 
                                                        Callahan
County, Texas
 
                                                    Trial
Court Cause No. 19061
 

 
                                              M E
M O R A N D U M   O P I N I O N
Appellant
filed a pro se notice of appeal in this case and has not been declared unable
to pay costs.  An affidavit of inability to pay pursuant to Tex. R. App. P. 20.2 was not filed. 
The due date for the appellate record has been extended three times.  The
present due date for the appellate record was July 31, 2008.  As of this date,
neither the clerk=s
record nor the reporter=s
record has been filed.
The
failure to file the clerk=s
record is due to appellant=s
actions.  Tex. R. App. P.
37.3(b).  The appeal is dismissed.
 
August 14, 2008                                                                       PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.